
	

114 HRES 455 IH: Expressing support for designation of the inaugural “Cruise Travel Professional Month” in October.
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 455
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2015
			Mr. Curbelo of Florida (for himself, Ms. Brown of Florida, Ms. Wilson of Florida, and Ms. Frankel of Florida) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designation of the inaugural Cruise Travel Professional Month in October.
	
	
 Whereas more than 10,000 travel agencies and 19,000 individual cruise travel professionals throughout the United States support a safe, secure, healthy, and sustainable cruise ship environment, and are dedicated to promoting an enriching cruise travel experience for all consumers;
 Whereas these agencies and professionals participate in ongoing professional development and training programs to build cruise industry knowledge;
 Whereas cruise travel professionals deliver value to consumers by providing advice on choosing the best cruise based on customers’ budget and interests, and taking the worry out of vacation planning by arranging all the details;
 Whereas 70 percent of United States cruisers use a cruise travel professional to plan and book cruise vacations;
 Whereas the United States is the number one source of cruise passengers, with 11,350,000 cruise passengers in 2014;
 Whereas the cruise industry in the United States generated 375,000 jobs across all 50 States in 2014;
 Whereas the cruise industry spent $21,000,000,000 directly with United States businesses and generated $46,000,000,000 in gross outputs due to spending of cruise lines and their crew and passengers, including indirect economic impacts in 2014; and
 Whereas October would be an appropriate month to designate as Cruise Travel Professional Month: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of the inaugural “Cruise Travel Professional Month”; (2)acknowledges the creativity and professionalism of the men and women of the Cruise Travel Professional community; and
 (3)encourages the people of the United States to observe this month with appropriate ceremonies and activities.
			
